20 U.S. 218 (1822)
7 Wheat. 218
BROWN and Others
v.
JACKSON.
Supreme Court of United States.
February 19, 1822.
March 5, 1822.
*235 Mr. D.B. Ogden, for the respondent.
Mr. Webster, contra.
*237 Mr. Justice LIVINGSTON delivered the opinion of the Court.
This suit was commenced in the Circuit Court for the Southern District of New-York, where a decree, pro forma, was pronounced dismissing the bill, from which sentence the present appeal is taken.
From the very great and unusual length of the appellants' bill, and the generality of its prayer, which points to no particular relief, it is not easy to say to what extent they originally contemplated a decree against the respondent.
The material facts of this case are the same with those in the case of Brown v. Gilman, (4 Wheat. Rep. 255.) In addition to the detail there given it appears that Jackson, who had been agent of the Georgia Company, had in his possession on the 29th of June, 1815, certificates of the New-England Company, to the extent of 691,677 acres which came into his hands as follows: Several of the notes which had been given by members of the New-England Company being dishonoured, or the parties insolvent, *238 it was proposed by them to Jackson, and acceded to by him, as agent as aforesaid, that such notes should be returned to the makers, on their transferring to him an equivalent amount in lands of the serip or certificates of the New-England Company; such certificates were accordingly transferred to him, for the number of acres just mentioned, whereupon notes equal in value, computing the land at ten cents per acre, were delivered up by Jackson. For this number of acres an indemnity was reserved by the first decree of the Commissioners, out of the whole indemnity claimed by the New-England Company, no part of which appears ever to have been received by Jackson as a person entitled to any portion of the indemnity, as such an indemnity was also reserved for the certificates in the New-England Company, issued to such purchasers as appeared not to have paid the purchase money to the Georgia Company. The deduction on this account from the indemnity awarded to the New-England Company, amounted to 130,425 dollars and 12 cents, and was made because the Commissioners were of opinion that such certificates were void, and that the parties claiming under them should lose their indemnity; or, in other words, that the Georgia Company had a lien to that extent on the lands which had been sold to the New-England Company.
It appears, further, that neither Jackson, nor any one for him, ever did receive certificates for the said sum of 130,425 dollars and 12 cents, nor for any part thereof, on behalf of the said Georgia Company, *239 or any of them, or for himself, he not being then a member thereof; and that he never did, at any time whatever, receive any part or portion of the indemnity provided by Congress, nor certificates for any portion thereof, save for the amount due to him on the balance of his account as agent for the Georgia Company, which was settled by the Commissioners at 24,831 dollars 90 cents; that for the amount allowed to the Georgia Company as an equivalent for the unpaid notes aforesaid, and also for the scrip taken back by Jackson, as agent as aforesaid, in payment of other notes, the members of that Company who were entitled to the sums so deducted did separately apply to, and did receive from, the Commissioners, certificates entitling them to their respective proportions of the indemnity so awarded in their favour; and that the notes before mentioned, and the scrip received in lieu of those which were given up, were by the Commissioners orders delivered by Jackson into their hands.
This suit appears to have been suggested by the judgment of this Court in the case of Brown v. Gilman; and a belief on the part of the plaintiffs, that Jackson had received the whole sum of 130,425 dollars 12 cents, awarded to the Georgia Mississippi Land Company, on account of the notes which had been given to them, by the members of the New-England Land Company, and which remained unpaid by them, and also, the indemnity for the 691,677 acres aforesaid. Although there be no specific prayer in the bill to have these sums decreed to the complainants, it is difficult to perceive any *240 other adequate objects of litigation between these parties. As these grounds of relief were not much insisted on at the bar, the Court might be justified in considering them as abandoned, and pass at once to an examination of the appellants' title to the whole or any part of the sum which was awarded to the respondent, and received by him as agent of the Georgia Mississippi Company. But as all the facts which exist in the case are probably before us, and as the appellants may expect an opinion on the whole of their bill, which may also prevent future litigation not only between the parties now here, but between the appellants and the Georgia Company, and the individual members of these two Companies, it may be useful to inquire whether the appellants have any remedy either against Jackson, or the members of the Georgia Company, collectively or individually, in consequence of any alleged mistake in distribution or apportionment of the sum allowed by government, for the indemnification of claimants of public land in the Mississippi Territory. A proper decision of this question will depend not so much on an examination of the correctness of the several acts and doings of the Commissioners, as of the powers conferred on them by law: for as no appeal is given by any of the acts of Congress on this subject, to any other tribunal, and as all the parties concerned have submitted to their jurisdiction, this Court claims no right to review or disturb any judgment or decision, in any of the cases in which they have acted, within the authority delegated to them. Considering, indeed, the very great inconveniences *241 which would result from a different course, and the fruitful source of litigation, which would be opened between the parties whose rights have been settled by them, if their decision were not conclusive, the Court would feel reluctant, unless in a very clear case, to say that they had transcended the limits prescribed them by the legislature.
The first law on this subject is that of the 31st of March, 1814. By this act, it is declared, that every person, or persons, claiming public lands under the act of the State of Georgia, passed 7th of January, 1795, who have exhibited the evidence of their claims, to the Secretary of State, conformable to a preceding act of Congress, shall be allowed until the first Monday of January then next, to deposit in his office a sufficient legal release of all such claim or claims to the United States, and the Secretary of State, the Secretary of the Treasury, and the Attorney General of the United States, for the time being, were thereby constituted a board of Commissioners to adjudge and determine upon the sufficiency of such releases, and also, to adjudge and finally determine upon all controversies arising from such claims so released, which might be found to conflict with, and to be adverse to, each other. On the 23d of January, 1815, a supplemental act was passed, by which the President of the United States was authorized, by and with the advice and consent of the Senate, to appoint three persons to act as Commissioners under the former law, in place of the two Secretaries and the Attorney General, who were to execute all the powers granted to, and to *242 perform all the duties enjoined upon, the original Board of Commissioners. The persons thus appointed were, from time to time, to certify and report to the President of the United States, as to the sufficiency of the releases which should be made, and the claims which they should finally adjudge and allow. By a third act passed the 3d of March, 1815, the Commissioners are authorized to admit, and finally settle, all such claims as have been, or may be, within the time limited, duly released, assigned, and transferred to the United States. And the President is authorized, from time to time, to cause to be issued such certificates of stock as are specified in the first act and the supplement thereto, to such claimant or claimants, whose claim may be decided and reported by the Commissioners, on receiving such report in relation to such claim from the Commissioners.
The Court will now proceed to examine those proceedings of the Commissioners, which are complained of by the appellants, which, it is believed, will be found to be not only within the spirit, but within the letter of the powers expressly delegated to them.
One ground of complaint is, that there was deducted from the indemnity allowed to the New-England Company, a sum equal in value to 691,677 acres, an account of scrip of this company, then in the hands of the respondent, and which had been delivered to him in payment of notes which had been dishonoured, or the parties to which had become insolvent. It cannot be a question that the holders of *243 these scrip, whether Amasa Jackson, the Georgia Company, or any other person, had as just and valid a claim for the quantity of land therein mentioned, upon the indemnity set apart by Congress, as the New-England Company would have had for the same scrip, if they had not been assigned to Jackson. Their returning to the hands of the original vendors, or their agent, could make no difference. The holder or holders, whoever they might be, could not but be regarded within the obvious and plain meaning of the act of the 31st of March, 1814, as a person or persons having a claim on the lands in question; and the Commissioners could not, without a violation of duty, have refused to take cognizance of it. It might have been a question, whether the stock which was the portion of the indemnity intended for the Georgia Company, as the holder of these certificates, should not have been transferred for their use, to the directors of the New-England Company; that, however, was a subject on which the Commissioners were competent to decide, as well as on the validity of the claim itself. There is nothing in the conduct of the Commissioners, in this particular, inconsistent with the act under which they were sitting: on the contrary, the act appears to contemplate a settlement by them of an individual, as well as of a company or joint claim; for the President is to issue certificates to such claimant or claimants, whose claim may be decided and reported by the Commissioners. All the Commissioners had to do was to decide on the validity of the claims, however subdivided, and to determine on the sufficiency of the release made by such *244 claimant to the United States. The Court is, therefore, of opinion, that this claim was clearly within the jurisdiction of the Commissioners, and that their award on the subject is final and conclusive.
The next subject of complaint in the appellants' bill, is the award of the Commissioners, that the indemnity upon 957,600 acres, amounting to 130,425 dollars 12 cents, should be deducted from the amount claimed by the New-England Company, on account of certificates issued by that company to purchasers who had not paid their notes to the Georgia Mississippi Company. These scrip the Commissioners determined to be void, and that the parties claiming under them should lose their indemnity. The Georgia Company, thinking they had a lien on the lands sold by them to the New-England Company, to the extent of the same thus unpaid, appear, as well as the New-England Company, as claimants before the Commissioners, who being of opinion that the former were entitled to the indemnity, pro tanto, decreed accordingly. A decision of this question was also clearly within the power of the Commissioners. The act made no distinction between an equitable or a legal claimant. To satisfy the words of the act, it was sufficient that both parties were claimants, and if these claims were found to conflict with, and to be adverse to each other, as was the case here, the Commissioners were to adjudge, and finally to determine on them. On this point, also, the Court is of opinion that the decision of the Commissioners, as between the New-England and Georgia Company must be regarded as conclusive. Nor does this opinion in any degree conflict, as has been supposed, with our decision in *245 the case of Brown v. Gilman. It is true that the Court, in that case, did say, that the lands which had been granted to the New England Company were exempt from any lien of the Georgia Company, notwithstanding the non-payment of these notes, to which opinion it still adheres; it was not, however, on that ground, or with any view of disturbing the decision of the Commissioners, that it decreed in favour of Mrs. Gilman. This decision proceeded on the ground, not of an error in the Commissioners, but of a wrong done to Mrs. Gilman by the New-England Company, in the distribution which they made of the indemnity awarded to them. This Court thought that the sum deducted by the Commissioners from the indemnity claimed by the New-England Company, was chargeable on the fund generally, and not individually on the share of Mrs. Gilman. Her share was exempted from bearing the whole of the loss, because, according to the laws of the association of the New-England Company, she had received a certificate which on its very face purported to be, and was regarded as Complete evidence of title, whether the person from whom she had purchased had paid his note or not. After issuing to her a certificate in the form which had been devised, in order to render them more valuable, and to enable the holders the more easily to dispose of their interest, the Court thought that whatever the Commissioners might think proper to do, as between the two companies, the New-England Company was bound to let Mrs. Gilman in for a proportion of the indemnity awarded to them, notwithstanding *246 a failure of payment by any person under whom she claimed.
If the Court be correct thus far, there is an end of every demand by the appellants on the respondent: for if the Commissioners had a right to make the deductions which they did from the indemnity claimed by the New-England Company, it can be of no importance to them how the stock, which has thus been deducted, has been disposed of. But even if the Commissioners had exceeded their authority, and improperly awarded the sums which they did to the Georgia Company, it would be difficult to afford the appellants any relief against the respondent. He has received nothing more than the sum awarded to him for his services as agent of the Georgia Company. Whether this sum were too small or too large, is a matter between him and that Company; but it cannot here be a proper inquiry out of what fund it was paid. If any persons could be liable to the appellants for a mistake of the Commissioners, it ought to be shown in whose favour the deduction from the indemnity claimed by the New-England Company was made, and not those to whom the stock awarded to them may have been transferred, in satisfaction of the debt of the Company. This would be giving what the Court would not be disposed to do, even if the proceedings of the Commissioners were not conclusive to the New-England Company, a lien on the stock awarded to the Georgia Company, into whosoever hands it may be passed.
It is also stated in the bill, that 107,600 acres have been allowed to Jackson, which, even upon the principles *247 established by the Commissioners, were too much, and that this sum amounted to 14,655 dollars 12 cents, and this sum it is alleged ought to be decreed to the appellant. It is a sufficient answer to the allegation to say, that there is no proof of such allowance being made to the respondent, and that his answer, which is uncontradicted, denies that he ever received it. As to the allegation of his being liable for $1,163 90 cents, for his portion of expenses chargeable on his stock in the New-England Mississippi Land Company, and for the sum received as indemnity on Seth Wetmore's purchase beyond the amount of his notes, the same answer may be given. It does not appear that he ever was a member of the New-England Company; and by his answer, which stands uncontradicted, the Court is informed that he never received out of the indemnity any other sum than the 24,831 dollars 90 cents, which was awarded to him not as a member of either Company, but for his services as agent of the Georgia Mississippi Land Company.
The Court, however, does not mean to be understood as saying, that the appellants, or those who represent the New-England Mississippi Land Company, may not have a remedy against the Georgia Mississippi Land Company for a contribution towards the loss which the former has sustained by the decree in favour of Mrs. Gilman, or for other losses of a similar nature. In this respect, as far as the indemnity extended, which the latter received for the scrip which they held, by their agent, Jackson, they must be considered as coming in under the New-England *248 Company, and contribute with the other members thereof, in making good what they may lose in consequence of the demands of individuals, who stand in the predicament of Mrs. Gilman, for their proportion of the indemnity actually awarded to those whose certificates of land on the New-England Company were adjudged to be valid.
An objection was made by the respondent to the want of parties; but the conclusion to which the Court has come renders it unnecessary to give any opinion on this point. The Court, however, would have hesitated in making any decree against Mr. Jackson in the absence of his principals in whose favour the award was made, and who ought, if its merits were examinable, to have been afforded an opportunity of vindicating the grounds on which it was made.
It is the judgment of this Court, that the decree of the Circuit Court dismissing the appellants' bill, be affirmed with costs.
Decree affirmed with costs.